Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 2, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  128301(29)                                                                                           Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  LISA D. WYATT, Personal                                                                              Robert P. Young, Jr.
  Representative of the Estate                                                                         Stephen J. Markman,
                                                                                                                      Justices
  of William Nolan Wyatt,

               Plaintiff-Appellee,             

                                                                    SC: 128301     

  v                                                                 COA: 258241      

                                                                    Wayne CC: 04-402043-NH                       

  OAKWOOD HOSPITAL AND 

  MEDICAL CENTERS, a/k/a

  OAKWOOD HEALTHCARE, INC.,

           Defendant-Appellant,
  and
  PARVEZ KAHN, M.D., and THOMAS 

  AUSTIN CHAPEL, M.D.,

           Defendants.     


  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s order of June
  17, 2005 is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

        CAVANAGH and KELLY, JJ., would grant reconsideration and, on reconsideration,
  would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 2, 2005                    _________________________________________
         p1026                                                                 Clerk